DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 9/7/22, have been entered in the above-identified application.

Election/Restrictions
Applicant’s election without traverse of Group III, new amended claims 2-10 and 15-19 in the reply filed on 9/7/22 is acknowledged.
Claims 1 and 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/7/22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Clabau et al (WO 2014/016518 A1).
Regarding claim 15, Clabau teaches a motor vehicle roof (i.e., tempered lacquered glass panel) obtained after thermal tempering of a temperable tinted glass substrate, at least one of the faces of which is partially coated with a layer of mineral paint obtained from an aqueous paint composition based on an alkali metal silicate solution (e.g., sodium silicate) comprising the mixing of a mineral filler (e.g., talc) with at least one other filler (e.g., alumina) and at least one mineral pigment (e.g., inorganic pigment) (abstract; page 3, 4).
With regard to the filler being platy, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the shape of the pigment as necessary, since changes of shape are prima facie obvious (MPEP § 2144.04 IV B). In the alternative, it would have been obvious to one of ordinary skill in the art at the time of invention to select that of a platy mineral filler, since Clabau suggests the use of mineral fillers (e.g., talc) (page 4, 5), and it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
With regard to the pigment being a black mineral pigment, Clabau teaches the use of iron oxide or manganese oxide pigments (page 4, 5) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention the use of black mineral pigments.
Regarding claims 2, 3, and 16, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust both the amount of pigment and alkali metal silicate in the paint as well as in relation to each other to optimize the color, viscosity and opaqueness of the composition (page 3-4) as well as other physical properties (i.e., strength, resistance to abrasion, etc) of the paint and its final cured form. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05 II A).
Regarding claim 4 and 17, Clabau teaches the mineral fillers may be that of talc (page 4); and the limitations of claim 17 depend upon an optional limitation of claim 4 and need not be taught by Clabau. 
Regarding claims 5 and 18, Clabau teaches the mineral comprises between 10 and 55% by weight, preferably between 15 and 45% by weight, of sodium silicate, potassium silicate and / or lithium silicate. Even more preferably, the alkali silicate content is between 15 and 25% by weight. T, and gives examples of the paint composition comprising 20% by weight of a potassium silicate (page 3, 5, 6) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention the ranges of the instant claims. 
Regarding claim 6, Clabau teaches dispersing, defoaming and thickening agents may especially be present at contents of between 0.01 and 5% by weight of the paint (page 4). 
Regarding claim 7, the limitation  of the instant claim is a product by process limitation and does not determine the patentability of the product, unless the process results in a product that is structurally distinct from the prior art. The process of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claim product differs in kind from those of the prior art (MPEP § 2113). No difference can be discerned between the product that results from the process steps recited in claim 7 and the product of Clabau. However, Clabau suggests the temperable tinted glass substrate is obtained by drying the aqueous paint composition at a temperature below 250°C (e.g., 150 °C) (page 5, 6).
Regarding claims 8 and 19, Clabau teaches the mineral paint layer has a thickness of at least 10 μm (page 6, claim 10).
Regarding claim 9, Clabau teaches the glass should have an opaque appearance (page 2), so it would have been obvious to one of ordinary skill in the art at the time of invention to pick a glass substrate that when uncoated has a low light transmission TLA to aid in the opaqueness and appearance of the final glass panel. 
Regarding claim 10, Clabau teaches pigments may be used to give dark shades to the paint (page 4); so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the amount of dark pigments in the paint to optimize its final color and therein the lightness component L* measured in reflection on a portion of the glazing coated with the mineral paint layer.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/           Primary Examiner, Art Unit 1783